SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 THROUGH January, 2011 (Commission File No. 1-32826) TAM S.A. (Exact name of Registrant as specified in its Charter) Av. Jurandir, 856  Lote 4, 1° andar 04072-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): TAM S.A. CNPJ [ Corporate Taxpayers Roll] No. 01.832.635/0001-18 NIRE [ Company Roll Registration] No.35.300.150.007 Authorized Open Capital Company  CVM no. 016390 Av. Jurandir, n. o 856, Lote 4 [Lot 4], 1 o Andar [1 st Floor], Jardim Ceci, São Paulo/SP, CEP [Zip Code] 04072-000 MANUAL FOR ATTENDANCE IN THE DEBENTURE HOLDER GENERAL MEETING FEBRUARY 07, 2011, AT 03:00 PM 1 Dear Sirs, TAM S.A. (Company or Issuer) with the purpose of giving instructing regarding matters to be decided in the Debenture Holder General Meeting (AGD), to take place on February 7, 2011, 03:00 PM and in the second call, if any, on February 15, 2011 at 11:00 AM, at the Issuer Facilities, located at Rua Ática nº 673, in the City of São Paulo, State of São Paulo, makes it available in consolidated form through this Manual all information and documents required for the attendance of Debenture Holders at AGD. And yet, we inform that the following documents is available to Debenture Holders at the Company registered office, located at Avenida Jurandir nº 856, Lote 4 [lot 4], 1 o Andar [1 st Floor], in the City of São Paulo, State of São Paulo, in its Investor Relations website (www.tam.com.br/ri), as well as BM&FBOVESPAs website (www.bmfbovespa.com.br) and at the Security and Exchange Commissions website (www.cvm.gov.br): (i) Manual for the Attendance at the Debenture Holder General Meeting, which comprise all other information regarding the matter to be decided and discussed. We are looking for the attendance of all Debenture Holders. São Paulo, January 21, 2011. Líbano Miranda Barroso Financial Director and Investor Relations 2 INDEX Notice of Meting 04 Decisions 06 3 TAM S.A. CNPJ/MF [ Corporate Taxpayers Roll/Treasury Department] No. 01.832.635/0001-18 NIRE [ Company Roll Registration No.]35.300.150.007 Authorized Open Capital Company  CVM nº 016390 NOTICE OF MEETING DEBENTURE HOLDER GENERAL MEETING It is hereby called all Debenture Holders of the 1 st Public Issuance of 50,000 Unsecured, Single Series, Non Convertible Debentures of TAM S.A. ( Debenture  and  Issuer  or  Company , respectively), according to provisions on Clause 8 of the Debentures Public Deed ( Deed ), to gather in General Meeting of Debenture Holder to take place on February 7, 2011, 03:00 PM and in the second call, if any, on February 15, 2011 at 11:00 AM, at the Issuer Facilities, located at Rua Ática nº 673, in the City of São Paulo, State of São Paulo, in order to decide regarding the following agenda: (i) To exam the Issuer proposal of authorizing the Trust Agent to not decree early maturity at the end of 2010 fiscal years in the event of the Issuer not complying with provisions on Clause 5, number 5.1.1, item (xiii) of the Deed regarding obligation to keep from the beginning of the amortization period until final liquidation of all obligations arising out therein the debt coverage index not inferior to 130% (hundred thirty percent); and (ii) Premium to be paid to Debenture Holders of the Deed due to the alteration on above item (i). The Company informs that the following documents is available to Debenture Holders at the Company registered office, located at Avenida Jurandir nº 856, lot 4, 1 st Floor, in the City of São Paulo, State of São Paulo, in its Investor Relations website (www.tam.com.br/ri), as well as BM&FBOVESPAs website (www.bmfbovespa.com.br) and at the Security and Exchange Commissions website (www.cvm.gov.br): (i) Manual for the Attendance at the Debenture Holder General Meeting, which comprise all other information regarding the matter to be decided and discussed. General Instructions: Pursuant to provisions on Clause 8, number 8.2.2. of the Deed, are called to the Meetings all debenture holders of current debentures, which are considered all issued debentures, excluding those in the Issuers treasury and those held by (i) controlled companies (direct or indirect) by the Issuer; (ii) controller companies (or control group) and/or Issuers associated companies; (iii) Issuers Managers and/or guarantor including but without limitation to persons direct or indirectly related to any of the aforementioned entities; and (iv) investment funds exclusive of private pension fund sponsored by the Issuer and/or Guarantor, as well as debentures held by directors, officers and their relative until second degree. 4 Debenture Holders shall present themselves before the time above indicated for the beginning of the Meeting bearing the following documents: · In addition to an identification document and debenture account statement, opened in the name of the Debenture Holder and issued by Depositary Institution; · Should Debenture Holder cannot attend the General Meeting, Debenture Holder may be represented by an attorney with specific powers to represent in the Meeting in compliance with legal provisions; and · With the purpose of celerity and facilitating the works of the Meeting, power-of-attorney, at the Debenture Holder discretion, can be filed at the Companys registered office preferably within two (02) business days in advance of the Meeting date. Should any further clarification is in need, please visit the Investor Relations website www.tam.com.br/ri . São Paulo, January 21, 2011. Líbano Miranda Barroso Financial Director and Investor Relations TAM S.A. 5 DECISIONS Please find herein below decisions made at the Debenture Holder Meeting. (i) (i). To exam the Issuer proposal of authorizing the Trust Agent to not decree early maturity at the end of 2010 fiscal years in the event of the Issuer not complying with provisions on Clause 5, number 5.1.1, item (xiii) of the Deed regarding obligation to keep from the beginning of the amortization period until final liquidation of all obligations arising out therein, the debt coverage index not inferior to 130% (hundred thirty percent); (ii) Premium to be paid to Debenture Holders of the Deed due to the alteration on aforementioned item To approve: To exam the Issuer proposal of authorizing the Trust Agent to not decree early maturity at the end of 2010 fiscal years in the event of the Issuer not complying with provisions on Clause 5, number 5.1.1, item (xiii) of the Deed regarding obligation to keep from the beginning of the amortization period until final liquidation of all obligations arising out therein, the debt coverage index not inferior to 130% (hundred thirty percent); as well as premium to be paid to Debenture Holders of the Deed due to the alteration on aforementioned. 6 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:January 21, 2011 TAM S.A. By: /
